Citation Nr: 0637265	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-27 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for flat feet condition 
(claimed as bilateral arch condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from June 4, 1979 to 
July 9, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that wearing military boots caused her 
foot problems.  The Board previously denied the claim, in 
June 2004.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a motion, the Court remanded the matter to the 
Board.  The remand motion asserted that a medical examination 
and opinion were needed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination of her feet.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination and the examination report 
should acknowledge that the claims 
folder was reviewed.  Any tests or 
studies necessary to respond to the 
following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  
a.  The veteran entered service on June 
4, 1979 and 4 days later, on June 8, 
1979, complained that a callus on the 
left foot was extremely painful when 
walking.  Examination disclosed flat 
feet.  Given the service medical 
records, the evidence of record, and 
the current findings:  
a.  Is it at least as likely as not 
(probability of 50 percent or better) 
that her flat foot condition and callus 
had their onset during her active 
service?  

b.  If it is not at least as likely as 
not that her flat foot condition and 
callus had their onset during her 
active service, is there clear and 
unmistakable evidence that the 
condition existed before service?  If 
so, what would that evidence be?  

c.  The veteran entered service on June 
4, 1979 and 4 days later, on June 8, 
1979, complained that a callus on the 
left foot was extremely painful when 
walking.  There was a complaint of pain 
in both feet on June 10, 1979, and a 
subsequent podiatry referral reflects 
complaints of pain in both feet while 
running or jogging.  Given the service 
medical records, the evidence of 
record, and the current findings:  
Is there clear and unmistakable 
evidence that her flat foot condition 
did not permanently increase in 
severity during her active service?  

2.  Readjudicate the claim for service 
connection for flat feet.  If the 
determination remain unfavorable to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last statement of the 
case.  The appellant and her 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


